Citation Nr: 1723602	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected total right knee replacement.
	
3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with cataract and erectile dysfunction and/or major depressive disorder (previously characterized as posttraumatic stress disorder (PTSD)).

5.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), and as due to exposure to herbicide agents.

6.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to herbicide agents, and/or as secondary to service-connected diabetes mellitus type II with cataract and erectile dysfunction, major depressive disorder (previously characterized as PTSD), and/or claimed hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Decision Review Officer (DRO) hearing in March 2010.  He also testified at a videoconference hearing before a Veterans Law Judge in September 2012.  Transcripts form these proceedings are of record. The Veteran was later informed in a September 2015 letter that the Veterans Law Judge who conducted the September 2012 hearing was no longer employed by the Board; and the Veteran responded that he did not desire another Board hearing.  Consequently, there are no outstanding Board hearing requests.

In decisions dated in June 2014 and November 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's service connection claim for a left ankle disorder was previously denied in a December 1974 rating decision.  The June 2008 rating decision later reopened and denied the claim.  The June 2014 and November 2015 Board decisions proceeded to address the Veteran's service connection claim for a left ankle disorder de novo.  However, the Board must make its own determination as to whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this case, the evidence associated with the claims file since the issuance of the December 1974 rating decision includes service personnel records.  See October 2006 National Personnel Records Center (NPRC) response.  At the time of the December 1974 rating decision, the Veteran reported that his feet were swollen after he was injured in an October 1970 landmine explosion while serving in Vietnam.  See June 1974 Statement in Support of Claim.  The additional service personnel records show that he was injured in the line of duty from an October 1970 landmine explosion.  The Veteran's record of assignments also reflects that in October 1970, he was transferred from Vietnam to Japan where he was a patient.  Consequently, these records are pertinent to the Veteran's claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the December 1974 rating decision, the Veteran's service connection claim for a left ankle disorder will be reviewed on a de novo basis.

The issues of entitlement to service connection for a low back disorder, to include as secondary to service-connected total right knee replacement; entitlement to service connection for a left ankle disorder; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with cataract and erectile dysfunction and/or major depressive disorder (previously characterized as PTSD); entitlement to service connection for a lung disorder, to include COPD, and as due to exposure to herbicide agents; and entitlement to service connection for obstructive sleep apnea, to include as due to exposure to herbicide agents, and/or as secondary to service-connected diabetes mellitus type II with cataract and erectile dysfunction, major depressive disorder (previously characterized as PTSD), and/or claimed hypertension; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current bilateral hip disorder did not manifest during service or within one year thereafter and is not otherwise related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by a September 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the AOJ obtained the Veteran's service treatment records, Social Security Administration (SSA) records, and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in March 2008, July 2015, and July 2016.  In the June 2014 remand, the Board instructed the AOJ to obtain any outstanding treatment records relevant to the Veteran's claim.  In accordance with the Board remand, the AOJ also obtained updated VA treatment records and associated them with the claims file.  The Board additionally directed the AOJ to provide the Veteran with a VA examination and medical opinion related to his service connection claim for a bilateral hip disorder.  The record shows that such an examination was conducted in July 2015.  However, the Board found that the accompanying medical opinion was inadequate in its November 2015 remand.

The November 2015 Board remand stated that updated treatment records needed to be obtained and associated with the claims folder.  Additional VA treatment records were subsequently acquired and associated with the record.  The Board also required the AOJ to provide the Veteran with an additional VA examination and medical opinion to determine the nature and etiology of any bilateral hip disorder that was present.  Following this remand, a responsive VA examination was conducted in July 2016.  The July 2016 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted appropriate diagnostic tests and studies, and provided an opinion that was supported by a detailed rationale.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was additionally provided with an opportunity to set forth his contentions during a hearing before a DRO in March 2010 and a Veterans Law Judge (VLJ) in September 2012.  A DRO and/or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At each of these hearings, the DRO and/or VLJ outlined the issue on appeal, and the hearings focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

Accordingly, the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. app. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's prior remand instructions). The Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, which includes arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Board initially notes that the Veteran has a current diagnosis for osteoarthritis of the bilateral hips.  See July 2016 VA Examination.  Thus, the first requirement for service connection has been met.

The Veteran contends that he experienced hip problems in service after the October 1970 landmine explosion.  See September 2012 Board Hearing Transcript (Board Tr.), page 18.  He also indicated that his bilateral hip pain has been present since the injury occurred.  See September 2006 Claim.  As discussed above, the Veteran's service treatment and personnel records support his report that in October 1970, he struck a landmine while riding in an armored personnel vehicle (APC) in Vietnam.  The Veteran was then transferred to Camp Zama in Japan to receive treatment.  A November 1970 clinical record cover sheet from the United States Army Hospital in Camp Zama reported that the landmine accident was in the line of duty, and the Veteran was injured as a result of hostile action (IRHA).  The record noted that the Veteran had multiple lacerations to his face sutured in Vietnam.  He also had a sprain to the medial collateral ligament of the left knee.  There was no artery or nerve involvement.  The Veteran stated that his doctor in Japan told him that he would have extreme joint problems later in life as a result of the landmine explosion.  See Board Tr., page 19.  

The November 1970 clinical record cover sheet stated that the Veteran would be placed on temporary restricted duty.  His record of assignments shows that he remained in Japan as a patient until he was moved to Fort Knox, Kentucky in January 1971.  His principal duties in this location included drill sergeant before his duty changed to track vehicle commander in February 1971.  The Veteran clarified that he worked as a drill instructor's assistant, and he was not allowed to march or stand in formation.  See Board Tr., page 8.  This restriction was partly due to the fact that the Veteran's hip and back became worse the more that he walked.  See Board Tr., page 18-19.  In light of this evidence, the Board finds that the Veteran's reports of bilateral hip injury from the October 1970 landmine explosion are credible and consistent with his service.  38 U.S.C.A. § 1154(b).  

Prior to his discharge the Veteran reported broken bones and swollen or painful joints in his October 1973 Report of Medical History.  He denied symptoms of arthritis, rheumatism, or bursitis.  However, the Veteran also stated that he was in good health and had no significant symptoms at the present time.  In addition, the October 1973 separation examination noted that there were no abnormalities in any category of the clinical evaluation, including the spine/other musculoskeletal.
  
After service, the Veteran's employment history included work as a mechanic, shrimp boat hand, floor mechanic, truck driver, and roofer.  See November 1995 SSA Record.  The Veteran testified that he stopped working in 1998, and he began to collect SSA disability benefits in 1999.  See Board Tr., page 22.  A May 1995 Brandon Physical Therapy record noted that the Veteran complained of his bilateral hips, and he had tight hip extensions.  A subsequent July 1999 SSA record similarly noted that the Veteran had hip pain.  In September 2006, a Brandon Pain Clinic record also stated that the Veteran had persistent bilateral hip pain.  The record indicates that the Veteran's current diagnosis of osteoarthritis of the bilateral hips dates back to 2008.  See July 2015 VA Examination; July 2016 VA examination.  At that time, the impression from a February 2008 VA x-ray of the bilateral hips reported the presence of mild degenerative change without acute bony pathology. 

Regarding the question of nexus, the record contains opinions from the March 2008, July 2015, and July 2016 VA examiners.  The March 2008 VA examiner documented a diagnosis of normal hips (both), and noted that the x-rays of the hips were normal.  The examiner added that the Veteran's hip pain was really low back pain and had nothing to do with his normal hip joints.  Thus, the examiner did not provide a nexus opinion.  However, both the July 2015 and July 2016 VA examination reports reflect that the Veteran's February 2008 x-ray of the bilateral hips that was taken in conjunction with the March 2008 VA examination showed osteoarthritis.  As the March 2008 VA examiner's conclusions appear to be based on an inaccurate premise, the Board finds that they have little to no probative value.

The July 2015 VA examiner gave a negative nexus opinion.  The examiner stated that a review of the medical records showed no diagnosis or treatment for a bilateral hip condition.  There was also no evidence of chronicity or residual disability related to the Veteran's bilateral hip disorder.  The Board finds that this opinion does not provide much probative value as the examiner did not indicate why the Veteran's osteoarthritis of the bilateral hips diagnosed after service was not directly related to service.  See 38 C.F.R. § 3.303(d).  In addition, the examiner did not consider the Veteran's reports that he had been suffering from bilateral hip pain since service.

Another negative nexus opinion was provided by the July 2016 VA examiner.  The examiner noted that the medical records showed no diagnosis or treatment for a bilateral hip disorder while in service.  Based on a review of UpToDate and the American Academy of Orthopaedic Surgeons (AAOS), the examiner stated that the cause of osteoarthritis is unknown; however, the role of biochemical, structural, and metabolic changes in joint cartilage is well documented.  Contributory or predisposing factors for osteoarthritis included obesity, increasing age, repetitive joint overuse, joint trauma, and joint instability.  By the age of 40, 90 percent of persons have radiographic evidence of osteoarthritic changes in weight-bearing joints, although they are asymptomatic.  Among persons under age 45, the prevalence is greater in men; whereas among persons over age 55, the prevalence was greater in women.  In addition, mechanical stress related to occupation or sporting activity was possibly implicated in the development of osteoarthritis, and heavy manual labor may lead to osteoarthritis.

The examiner further stated that the medical literature supported the proposition that being overweight increases the load placed on the weight bearing joints which increases stress.  It also predisposes the individual to arthralgia and could possibly hasten the breakdown of cartilage as well as ultimately increase the risk for developing osteoarthritis.  The examiner highlighted that the Veteran's body mass index (BMI) had remained greater than 30 over the years with clinical note documentation of a BMI of 38.1 in 2008, and a recent BMI of 35.24 in July 2016.  The examiner also noted that the Veteran worked as a heavy truck mechanic with heavy manual labor throughout the years until he was forced to retire because of his physical limitations.  Thus, it was less likely than not that the Veteran's bilateral hip osteoarthritis was etiologically related, in whole or in part, to the Veteran's report of injuring his back in a landmine explosion, and more likely due to obesity, increasing age, and repetitive joint overuse from heavy manual labor.

The Board finds that this opinion is highly probative.  The examiner based his opinion on a review of the record, relevant medical literature, and an examination of the Veteran.  The examiner did not discount the Veteran's report of the in-service landmine explosion or his history from the examination that his bilateral hip pain had been present for many years.  The opinion was also not solely based on the lack of in-service evidence of a bilateral hip disorder.  In addition, while the examiner acknowledged that joint trauma could be a contributory or predisposing factor for osteoarthritis, the examiner determined that the osteoarthritis of the bilateral hips was less likely than not due to active service in light of the other predisposing or contributing factors that were present in the Veteran's history.

The Board also notes that the Veteran's osteoarthritis of the bilateral hips is considered a chronic disease under 38 C.F.R. § 3.309(a).  However, neither osteoarthritis nor a manifestation sufficient to identify the disease entity was shown during service.  The service treatment records did not document a diagnosis or treatment related to osteoarthritis.  In addition, neither the July 2015 nor the July 2016 VA examiner found that there was a manifestation sufficient to identify the disease in service.  Although the Veteran asserts that his osteoarthritis of the bilateral hips began during service, the pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  As no notations or any characteristic manifestations of osteoarthritis of the bilateral hips were noted in the service records, the provisions of 38 C.F.R. 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  The Board also finds that the evidence does not show that osteoarthritis of the bilateral hips manifested within one year of the Veteran's discharge from his period of service.  The record reflects that earliest available evidence to support a diagnosis of osteoarthritis was from February 2008.  Thus, he has also not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.307(a)(3).  Therefore, osteoarthritis of the bilateral hips may not be presumed to have been incurred in service.

The Board acknowledges the Veteran's contention that his osteoarthritis of the bilateral hips began during active service.  However, the Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of osteoarthritis of the bilateral hips is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain or discomfort, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his bilateral hip disorder began or was caused are not competent evidence as to a nexus.  

In light of the above discussion, the Board finds that the most probative evidence of record does not show that the Veteran's current osteoarthritis of the bilateral hips began during active service or is otherwise related to active service.  Thus, service connection for a bilateral hip disorder is not warranted.  Since the preponderance of the evidence is against the claim, that doctrine is not applicable.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.


REMAND

Regarding the Veteran's service connection claim for a low back disorder, the Board finds that a remand is necessary to obtain an adequate VA medical opinion that clarifies the Veteran's currently diagnosed low back disorders and addresses the appropriate legal standards in compliance with the prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response to the November 2015 remand, a VA medical examination and opinion was obtained in July 2016.  The examiner gave a negative nexus opinion regarding the Veteran's diagnoses of degenerative disc disease/degenerative joint disease of the lumbar spine; arthritis of the spine; and lumbar disc displacement.  However, a July 1994 VA examiner previously stated that a lumbar spine x-ray taken in conjunction with the examination showed spina bifida occulta.  It appears that spina bifida is a type of congenital defect, and this type of spina bifida involves "a defect in the vertebral arch without protrusion of the spinal cord or meninges."  David G. McLone & Robin M. Bowman, Overview of the Management of Myelomeningocele (Spina Bifida), UPTODATE, https://www.uptodate.com/contents/overview-of-the-management-of-myelomeningocele-spina-bifida?source=search_result&search=spina%20bifida&selectedTitle=1~125 (last visited May 23, 2017); Dorland's Illustrated Medical Dictionary 1748 (32nd ed. 2012).  The Board therefore finds that a remand is needed to clarify whether the Veteran's spina bifida is still present and whether the disorder is a congenital defect.  If the disorder is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

In addition, the record has raised a theory of secondary service connection.  An April 1994 SSA record noted that the Veteran had fallen numerous times as a result of his right knee giving way.  He mainly fell onto his back.  A lumbar spine x-ray was taken, and the assessment was degenerative disc disease of the L5-S1.  The Board notes that the Veteran is service-connected for a total right knee replacement.  The Board finds that this record raises the question of whether the Veteran's low back disorder was caused or aggravated by his right knee disability.  Thus, the examiner should also address this theory on remand.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

Turning to the Veteran's service connection claim for a left ankle disorder, the Board finds that a remand is required for another VA medical opinion.  The November 2015 Board remand directed the AOJ to provide the Veteran with a VA examination and medical opinion related to his claim.  During a subsequent July 2016 VA examination, the examiner did not list any current diagnosis.  The examiner instead noted the Veteran's report that he had not been diagnosed with a left ankle disorder and his left ankle was not bothering him during the examination.  The examiner then provided a negative nexus opinion, repeating the rationale from the July 2015 VA medical opinion that the Board found inadequate in its November 2015 remand.  As noted by the Board in its June 2014 remand, the Veteran received a diagnosis of mild arthritis of both ankles during the March 2008 VA examination.  As this diagnosis falls within the current appeal period, an adequate VA medical opinion that addresses this diagnosed left ankle disorder in compliance with the prior remand directives is still needed.   McClain v. Nicholson, 21 Vet. App. 319 (2007); Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271.  

A remand is also necessary for the Veteran's service connection claim for hypertension to obtain an adequate VA medical opinion that is responsive to the Board's previous remand instructions.  Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271.  The November 2015 Board remand stated that an additional VA examination and medical opinion needed to be obtained for the Veteran's claim.  The Board requested that the examiner consider the Veteran's report that he was told during service that the ringing in his ears was related to high blood pressure.  If the Veteran's report was discounted, the examiner needed to provide a reason for doing so.  Following the remand, a negative nexus opinion was obtained in July 2016.  The examiner's rationale did not address the Veteran's specific report as instructed by the Board.  

In addition, the examiner noted that the Veteran's hypertension was likely due to his multiple risk factors and comorbid conditions, which included depression and diabetes mellitus type II.  The Board notes that the Veteran is service-connected for both major depressive disorder and diabetes mellitus type II with cataract and erectile dysfunction.  However, the examiner did not provide a rationale for this conclusion, and the record reflects that the Veteran's diabetes mellitus type II and major depressive disorder (previously characterized as PTSD) may have manifested after the Veteran's hypertension.  The Board therefore finds that the opinion obtained on remand should also address whether the Veteran's hypertension is secondary to his diabetes mellitus type II and/or major depressive disorder.  Szemraj, 357 F.3d at1375-76.

Regarding the Veteran's service connection claim for a lung disorder, an adequate VA medical opinion must be obtained to comply with the Board's prior remand instructions.  Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271.  A VA examination and a medical opinion were obtained in July 2016 in response to the November 2015 Board remand.  The examiner diagnosed COPD and calcific granulomatous lung disease before providing negative opinions for each disorder.  In terms of the Veteran's theory that his lung disorders are related to his presumed in-service exposure to herbicide agents, the examiner only stated that both COPD and calcific granulomatous lung disease are not recognized as one of the presumptive diseases associated with exposure to Agent Orange.  However, the availability of presumptive service connection for conditions based on exposure to herbicide agents does not preclude direct service connection for other conditions based on exposure to herbicide agents.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Consequently, the examiner must address whether the diagnosed lung disorders are directly related to the Veteran's presumed exposure to herbicide agents.

The examiner also indicated that the calcific granulomatous lung disease was related to histoplasmosis that the Veteran experienced in childhood.   However, it is unclear from the examiner's opinion whether the calcific granulomatous lung disease manifested before service.  The Board notes that every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As no lung disorder was noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  As such, the medical opinion on remand must clarify whether the disorder was present before service, and if so, whether there is sufficient evidence to rebut the presumption of soundness.  The Board also notes that the Veteran did not address the Veteran's diagnosis of interstitial fibrosis.  See September 2005 Bay Pulmonary Associates record.

Finally, another medical opinion must be obtained for the Veteran's service connection claim for obstructive sleep apnea.  In accordance with the November 2015 Remand, the Veteran was provided with a VA examination and medical opinion concerning his claim in July 2016.  The examiner gave a negative opinion.  As it was not requested by the November 2015 Board remand instructions, the examiner did not address the Veteran's theory regarding exposure to herbicide agents.  However, the initial June 2014 remand noted that a medical opinion addressing this theory should be obtained.  The subsequent July 2015 VA medical opinion simply stated that sleep apnea is not recognized as one of the presumptive diseases associated with exposure to Agent Orange.  For the reasons discussed above, this opinion is inadequate.  See Stefl, 21 Vet. App. at 123; Combee, 34 F.3d at 1043-44.  Thus, an opinion that sufficiently addresses this theory is still needed.  Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271.  

The July 2016 examiner also noted that the Veteran's claimed hypertension was a risk factor associated with obstructive sleep apnea.  As the claimed hypertension is currently on appeal, the Board finds that the examiner should also address whether the obstructive sleep apnea is secondary to his claimed hypertension.  Szemraj, 357 F.3d at1375-76.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder, left ankle disorder, hypertension, lung disorder, and obstructive sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the James A. Haley Veterans' Hospital - Tampa, Florida, dated since August 2016.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's low back disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all low back disorders that have been present during the appeal period.  If degenerative disc disease, degenerative joint disease of the lumbar spine, arthritis of the spine, lumbar disc displacement, and spina bifida are not diagnosed, the examiner must address the previous diagnoses of record. 

The examiner must then provide an opinion as to the following questions:

(a) For each disorder other than spina bifida, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service, to include the Veteran's reported back injury from the October 1970 landmine explosion.

(b) For each disorder other than spina bifida, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by the Veteran's service-connected total right knee replacement.

(c) For each disorder other than spina bifida, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was aggravated by the Veteran's service-connected total right knee replacement.

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

(d) If spina bifida is found, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(e) If the spina bifida is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(f) If the spina bifida is determined to be a congenital or developmental disease or a disorder not of congenital/developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the spina bifida was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.
3.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's left ankle disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify any left ankle disorder that has been present during the appeal period.  In this regard, the examiner must address the March 2008 VA examiner's diagnosis of mild arthritis of both ankles.

For each identified diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service, to include the Veteran's reported injury from the October 1970 landmine explosion and the January 1971 impression of mild tendonitis.

4.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's hypertension.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed hypertension, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was incurred in or is otherwise related to the Veteran's active service.

In providing an opinion, the examiner must address the following:  (1) the Veteran's reports that his hypertension began during active service; and (2) the Veteran's September 2012 Board hearing testimony that when he sought treatment from sick hall during service for ringing in his ears, he was told that the problem was his blood pressure.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was caused by the Veteran's service-connected diabetes mellitus type II with cataract and erectile dysfunction.
(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was aggravated by the Veteran's service-connected diabetes mellitus type II with cataract and erectile dysfunction.

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was caused by the Veteran's service-connected major depressive disorder (previously characterized as PTSD)?

(e) Whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was aggravated by the Veteran's service-connected major depressive disorder (previously characterized as PTSD)?

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

5.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of any diagnosed lung disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify any lung disorder that has been present during the appeal period.  If COPD, calcific granulomatous lung disease, and interstitial fibrosis are not identified, the examiner must address the previous diagnoses of record.

For each identified disorder, the examiner must provide an opinion as the following questions:

(a) Is there clear and unmistakable (undebatable) evidence that the lung disorder existed prior to the Veteran's active duty service?

(b) If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing lung disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

(c) If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the lung disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service, to include his presumed exposure to herbicide agents in Vietnam? 
6.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's obstructive sleep apnea.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed obstructive sleep apnea, the examiner must provide an opinion as the following questions:

(a) Is at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service, to include the Veteran's presumed exposure to herbicide agents in Vietnam? 

(b) Is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was caused by the Veteran's service-connected diabetes mellitus type II with cataract and erectile dysfunction?
(c) Is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was aggravated by the Veteran's service-connected diabetes mellitus type II with cataract and erectile dysfunction? 

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

(d) Is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was caused by the Veteran's service-connected major depressive disorder (previously characterized as PTSD)?

(e) Is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was aggravated by the Veteran's service-connected major depressive disorder (previously characterized as PTSD)?

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

(f) Is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was caused by the Veteran's claimed hypertension?

(g) Is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was aggravated by the Veteran's claimed hypertension?

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

7.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


